                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                    Civil No. 18-2513(DSD/BRT)

Dennis A. Verrett, Jr.,
individually and as parent
and next friend of T.S.V.

               Plaintiffs,


v.                                                  ORDER


Independent School District #625,

               Defendant.

     Patrick B. Moore, Esq. and Joslin & Moore Law Offices, PA, 221
     2nd Ave NW, Cambridge, MN 55008 and Gary W. Strootman, Esq. and
     Strootman Law Office, 4124 Quebec Ave. N, Suite 308, New Hope,
     MN 55427, counsel for plaintiff.

     Sarah E. Bushnell, Esq. and Arthur, Chapman, Kettering, Smetak
     & Pikala, PA, 81 South 9th Street, Suite 500, Minneapolis, MN
     55402 and Colin Seaborg, Esq. and Bassford Remele, 100 South
     5th Street, Suite 1500, Minneapolis, MN 55402, counsel for
     defendant.

     This matter is before the court upon the motion to dismiss by

Independent School District #625.   Based on a review of the file,

record, and proceedings herein, and for the following reasons, the

motion is granted in part.




                             BACKGROUND

     This discrimination dispute arises out of a June 8, 2017,

incident at the Expo Elementary School for Excellence (Expo) in St.
Paul, Minnesota.     Compl. ¶¶ 9, 13.

I.     The Parties

       Plaintiff Dennis A. Verrett, Jr. is the father of plaintiff

T.S.V.   Id. ¶ 9.    On June 8, 2017, T.S.V., who is African-American,

was a fifth-grader at Expo.        Id. ¶ 13.         Defendant Independent

School District #625 (the District) operates Expo.           Id. ¶ 3.

II.    The June 8, Incident

       On June 8, T.S.V. was one of three African-American students

siting together in science class.        Id. ¶ 15.    At some point during

the class instruction, the other two African-American students

began socializing, disrupting the class.       Id.     The science teacher

was unable to get the two students’ attention.          Id. Ex. A at V ¶ 9.

The science teacher then “brought up” the educational achievement

gap between white and African-American students.            Id. ¶ 14.    The

teacher gestured with his hands to a group of white students and

then to the group of African-American students to demonstrate the

gap.     Id. Ex. A at V ¶ 10.       The teacher stated that the two

African-American      students’   behavior    was     the   cause   of   the

achievement gap.     Id. ¶ 15.

       T.S.V. left the classroom crying.        Id. ¶ 17.       An unknown

teacher noticed T.S.V. in the hallway, and escorted her to the

assistant principal’s office.      Id.     The assistant principal knew

T.S.V. and invited T.S.V. into her office to calm the child down.


                                    2
Id. Ex. A at V ¶ 15.

      In the office, T.S.V. explained what the science teacher said.

Id.      T.S.V. mentioned the other students involved, and those

students were called to the assistant principal’s office to give

their versions of the incident. Id.     The science teacher also came

to the office and explained his version of the events.      Id.    The

science teacher allegedly told T.S.V. that “he did not mean to say

that.”    Id. Ex. A at V ¶ 17.

      The assistant principal subsequently showed T.S.V. online data

and statistics regarding the existence of the achievement gap. Id.

¶ 17.      The assistant principal directed T.S.V. to complete a

behavioral reflection form, which is used at Expo to help students

reflect on their behavior and articulate what they should do in the

future if they encounter a similar situation.       Id. ¶ 18.   T.S.V.

stated in the form that she felt hurt, confused, and frustrated by

the science teacher’s comment and that the incident was “really

upsetting.”    Id. Ex. B.   She also stated that a better thing to do

in the future “is to tell my teacher or not even listen.”         Id.

T.S.V. then returned to class.     Id. Ex. A at V ¶ 21.

      That same day, Verrett volunteered for his other child’s, also

an Expo student, class field trip.      Id. ¶ 21.    During the field

trip, Verrett learned about the incident from another parent.     Id.

After the field trip, Verrett went back to Expo to find out what

happened.    Id.

                                   3
      Verrett    encountered      the    assistant   principal    in   the     Expo

parking lot.       Id. ¶ 22.      Verrett told her that he was displeased

that Expo had not notified him about the incident.                     Id.      The

assistant principal answered a few of Verrett’s questions, and told

him that Expo would investigate the incident, but said that she

could not share all the        details at that time due to human resource

constraints.       Id. Ex. A. at V ¶ 31.         The assistant principal then

abruptly left to visit a family member in the hospital. Id. Ex. A.

at V ¶ 36.

      On June 9, 2017, Expo officials told Verrett and his wife,

T.S.V.’s mother, that they would continue their investigation. Id.

Ex. A. at V ¶ 37.          In mid-June 2017, the Expo principal left

Verrett a detailed voicemail ensuring him that similar incidents

would not occur at Expo in the future.                Id. Ex. A. at V ¶ 39.

Verrett   also     spoke   with    the   assistant    superintendent      of   the

District,    who    assured    Verrett    that    Expo   would   follow   proper

procedures and conduct a proper investigation.              Id. Ex. A. at V ¶

38.    The assistant superintendent told Verrett he could not

disclose exactly what disciplinary actions would be taken.                 Id. On

June 19, 2017, Expo officials privately met with the science

teacher, but whether disciplinary action was taken against either

the science teacher or assistant principal is not known.                  Id. Ex.

A. at V ¶ 40.

      On June 22, 2017, Verrett’s wife asked Expo for an update.

                                         4
Id. Ex. A. at V ¶ 41.            The following day, the principal told her

that he was unable to share any updates because the investigation

was confidential, but he assured her that he would train his staff

to better handle comparable situations in the future.                 Id. Ex. A.

at V ¶ 42.

      On   July    3,    2017,    Verrett’s   wife   proposed   the    following

resolution: (1) the science teacher formally apologize to T.S.V.

and her parents; (2) Expo reaffirm its commitment to a positive

learning environment free of discrimination; (3) Expo reaffirm best

practices including parent notifications; and (4) the science

teacher apologize to the parents of the other students in the

class.     Id. Ex. A. at V ¶ 44.       Expo did not agree to the proposal.

Id.

      On July 6, 2019, the principal told Verrett’s wife that the

school would adapt the way in which it notifies parents.                Id. Ex.

A. at V ¶ 45.       Later that day, Verrett’s wife told the principal

that she did not feel Expo had resolved the incident or accepted

responsibility.         Id. Ex. A. at V ¶ 46.   The principal responded the

following day that he intended to address the incident at the

appropriate time, but that Expo staff was not under contract during

the summer.       Id. Ex. A. at V ¶ 47.

      In mid-August 2017, Verrett withdrew T.S.V. from Expo and

moved his family approximately an hour away.              Id. ¶ 25.      In the

fall of 2017, T.S.V. and her mother met with Expo officials.                Id.

                                         5
At the meeting, the assistant principal stated that T.S.V. asked to

see the online data and statistics regarding the achievement gap.

Id. Ex. A. at V ¶ 51.     T.S.V.’s mother became upset and briefly

left the meeting.   Id. Ex. A. at V ¶ 52.    The science teacher gave

T.S.V. candy and a card as an apology, but did not write anything

in the card because he reported that he did not have time to do so.

Id. Ex. A. at V ¶ 53.

III. This Suit

      In mid-2018, plaintiffs filed a discrimination complaint

against the District with the City of St. Paul, Department of Human

Rights and Equal Economic Opportunity, alleging that the District’s

actions created a hostile education environment.       Id. Ex. A.     On

July 5, 2018, the City of St. Paul issued a memorandum of findings,

concluding   that   plaintiffs   had   alleged   sufficient   facts   to

establish probable cause that the District had created a hostile

education environment in violation of the St. Paul Human Rights

Ordinance and Title VI of the Civil Rights Act of 1964.        Id.    On

July 17, 2018, the City of St. Paul issued a right-to-sue letter.

Id.

      On August 28, 2018, plaintiffs commenced this action raising

claims under the Equal Educational Opportunities Act (EEOA), 20

U.S.C. § 1703, Title VI of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000d, the Minnesota Human Rights Act (MHRA), Minn. Stat. §

363A.13, subdiv. 1, the St. Paul Human Rights Ordinance, St. Paul

                                   6
Minn. Code § 183.02(9), the Fourteenth Amendment, and 42 U.S.C. §

1983.    Plaintiffs bring this suit in Verrett’s name individually

and as next friend of T.S.V. Plaintiffs seek declaratory judgment,

injunctive relief, and compensatory damages.      The District now

moves to dismiss.

                             DISCUSSION

I.   Standard of Review

     To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “A claim

has facial plausibility when the plaintiff [has pleaded] factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.”     Iqbal, 556

U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007)).   Although a complaint need not contain detailed factual

allegations, it must raise a right to relief above the speculative

level.   Twombly, 550 U.S. at 555.   “[L]abels and conclusions or a

formulaic recitation of the elements of a cause of action” are not

sufficient to state a claim.   Iqbal, 556 U.S. at 678 (citation and

internal quotation marks omitted).

     The court does not consider matters outside the pleadings



                                 7
under Rule 12(b)(6).             Fed. R. Civ. P. 12(d).           The court may,

however, consider matters of public record and materials that are

“necessarily embraced by the pleadings.”                   Porous Media Corp. v.

Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (citation and

internal quotation marks omitted).                  Here, in addition to the

complaint, the court properly considers the City of St. Paul’s July

5, 2018, memorandum and findings, the right-to-sue letter, and the

behavioral reflection form.

II.     EEOA

        The    EEOA   is   a    remedial       statute   designed    to     “specify

appropriate remedies for the orderly removal of the vestiges of the

dual school system.”           20 U.S.C. § 1701(b).        A “dual school system”

is one “in which students are assigned to schools solely on the

basis of race, color, sex, or national origin.”                      20 U.S.C. §

1702(a)(1). The remedies a court may fashion under the EEOA are

limited       to   assigning    students   to    certain     schools,     permitting

students to transfer to certain schools, the construction and

closing of schools, and the creation and revision of attendance

zones or grade structures to ameliorate the effects of a dual

school system.        20 U.S.C. § 1713.

        “The EEOA describes six ways in which a State must not deny

equal    educational       opportunity     on    account    of   race,    color,   or

national origin.”          Mumid v. Abraham Lincoln High Sch., 618 F.3d

789, 796 (8th Cir. 2010).            “The first five proscriptions clearly

                                           8
are aimed at eradicating the lingering effects of segregation in

the public school system.”            Id.        The sixth prohibited practice is

directed at language barriers.              See id.

      This case does not involve racially discriminatory student

assignments    or     deal     with        the     pernicious   effects    of     past

segregation.    The complaint states that the Expo was integrated

and does not state that the District operated a dual system.

      Moreover, the remedies available under the EEOA will not

redress    plaintiffs’       alleged       injuries.       T.S.V.    has   left    the

District, therefore, reassigning her to a new class or permitting

her   to   transfer    schools        is    impossible.         In   addition,     the

construction of new schools would be of no use to her.                            As a

result, plaintiffs’ claim under the EEOA must be dismissed.

III. Title VI, MHRA, St. Paul Ordinance, and Equal Protection

      A.   Standard

      Title VI provides that “no person in the United States shall,

on the ground of race, color, or national origin, be excluded from

participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving federal

financial assistance.”          42 U.S.C. § 2000d. Individuals may sue

under Title VI for intentional discrimination.1                       Alexander v.



      1
         The court rejects plaintiffs’ argument that Title VI
prohibits disparate impact.

                                             9
Sandoval, 532 U.S. 275, 280 (2001).

       To state a Title VI claim under a racial hostility theory, a

plaintiff must plead facts sufficient to support a reasonable

inference that the defendant was “(1) deliberately indifferent, (2)

to known acts of discrimination, (3) which occurred under its

control.”        Shrum ex rel. Kelly v. Kluck, 249 F.3d 773, 782 (8th

Cir. 2001). “[S]uch an action will lie only for harassment that is

so severe, pervasive, and objectively offensive that it effectively

bars       the   victim’s    access   to    an   educational   opportunity    or

benefit.”2       Davis as Next Friend of LaShonda D. v. Monroe Cty. Bd.

of Educ., 526 U.S. 629, 633 (1999).                A school’s response to an

allegation        of    discriminatory      conduct   may    not   be   “clearly

unreasonable in light of the known circumstances.”                 Id. at 648.

       The MHRA prohibits discrimination “in any manner in the full

utilization of or benefit from any educational institution, or the

services rendered thereby to any person because of race, color,

creed, religion, [or] national origin ....”                    Minn. Stat.       §

363A.13, subdiv. 1.          The St. Paul Human Rights Ordinance prohibits

discrimination “in any manner with respect to access to, use of or

benefit      from      any   institution    of   education   or    services   and

facilities in connection therewith” and to “discriminate against a

person enrolled as a student by excluding, expelling, or taking


       2
        The Supreme Court has interpreted Title IX “consistently
with Title VI.” Barnes v. Gorman, 536 U.S. 181, 185 (2002).

                                           10
other actions against them.”              St. Paul Minn. Code § 183.05(1-2).

The Fourteenth Amendment prohibits a state from “deny[ing]... any

person within its jurisdiction the equal protection of the laws.”

U.S. Const. amend. XIV.

        “The MHRA is typically construed in accordance with federal

precedent concerning analogous federal statutes ....”                  Mumid, 618

F.3d at 793.        Similarly, Title VI and Fourteenth Amendment Equal

Protection Clause claims are coextensive and are analyzed under the

same analytical framework.3          See United States v. Fordice, 505 U.S.

717, 732 n.7 (1992).         As a result, the court will apply the Title

VI standard to plaintiffs’ MHRA, St. Paul Human Right Ordinance,

and Equal Protection Clause claims.

        B.      Merits

        Plaintiffs argue that they have pleaded a plausible claim

under Title VI, the MHRA, the St. Paul Human Rights Ordinance, and

the Equal Protection Clause.              The court agrees, in part.

        As a threshold matter, the MHRA preempts the St. Paul Human

Rights Ordinance.          Specifically, the MHRA provides the exclusive

remedy for claims brought under §§ 363A.08-363A.19, and 363A.28,

subdiv. 10 of the act.           Plaintiffs’ MHRA claim here is brought

under       §   363A.13,   subdiv.   1,    within   the   ambit   of   the   MHRA’s

exclusive remedy provision.          Moreover, § 363A.13, subdiv. 1 of the

        3
       The parties do not object to the court applying Title VI to
plaintiffs’ St. Paul Human Rights Ordinance claim.

                                           11
MHRA and the St. Paul Human Rights Ordinance prohibit nearly

identical conduct.     Courts have consistently concluded that a

Minnesota statute, the Whistleblower Act, is preempted by the

MHRA’s exclusive remedy provision because, like here, it prohibits

nearly identical conduct.    See Williams v. St. Paul Ramsey Med.

Ctr., Inc., 551 N.W.2d 483, 486 (Minn. 1996); see also Abraham v.

Cnty. of Hennepin, 639 N.W.2d 342, 347 (Minn. 2002); Mudrich v.

Wal-Mart Stores, Inc., 955 F. Supp. 2d 1001, 1027 (D. Minn. 2013).

The court finds no reason why a Minnesota municipal ordinance would

also not be preempted when providing analogues relief as the

exclusive MHRA remedies given that “municipalities have no inherent

powers ....”   State v. Kuhlman, 729 N.W.2d 577, 580 (Minn. 2007).

Accordingly, plaintiffs’ St. Paul Human Rights Ordinance claim must

be dismissed under the preemption doctrine.

     As to the substance of plaintiffs’ claims, the complaint

alleges that the science teacher stated that the two African-

American students’ behavior was the cause of the educational

achievement gap.     This statement was given without context and

appears to have been motivated by the students’ disruptive behavior

rather than a genuine desire to discuss matters of race and

education with the entire science class.   In addition, the teacher

gestured with his hands singling out the African-American students

to reinforce his point that their behavior was responsible for the




                                12
achievement gap.4       The take-away from this experience for the

entire young, fifth-grade class could very well have been that

African-American students do not achieve academically at the same

rate as white and other student groups because, as a group,

African-American students are more prone to disruptive classroom

behavior and academic failure. The fact that the comment came from

the students’ science teacher, a significant authority figure, only

compounds the severity of the incident and the trauma T.S.V. claims

to have endured.      Indeed, the science teacher stated that he did

not mean to make the comment, which strongly suggests that he knew

it was inappropriate, particularly in light of the students’ young

age.       The court finds that the science teacher’s discriminatory

conduct was sufficiently severe and offensive to plausibly state a

Title VI claim.

       Furthermore, the incident was not isolated to the teacher’s

conduct.       The assistant principal exacerbated the incident by

showing an already emotionally distraught T.S.V. data supporting

the teacher’s comment regarding the achievement gap. She also made

T.S.V. complete a behavioral reflection form, which suggested that

T.S.V. was somehow at fault for what happened in the classroom.

Although the District argues that behavioral reflection forms are

not disciplinary in nature, a fair reading of the form, which not



       4
         The hand gesturing weighs against a finding that the
comment was unintentional.

                                   13
only asks for a student’s relection, but how he or she could change

their    behavior   in    future,    suggests     otherwise.          Indeed,    the

allegations     support    an   inference    that   T.S.V.      was    exposed    to

discriminatory comments, shown data to support those comments, and

punished for her reaction.           As such, the complaint has pleaded

sufficient      facts    showing    that    the   discrimination        was     also

pervasive.

        Finally, there is no indication in the complaint that either

the principal, assistant superintendent, or any Expo official took

corrective measures to redress T.S.V.’s harm.                The principal and

assistant superintendent assured Verrett and T.S.V.’s mother that

Expo staff would receive training and that they would never allow

a similar situation to happen, but whether there was follow-through

on those assurances is unclear at this time.              Similarly, although

the complaint states that Expo officials held a meeting with the

science teacher in June of 2017, the outcome of that meeting and

whether either he or the assistant principal were disciplined is

unknown. Because the complaint alleges that the District failed to

meaningfully respond to incident in the first instance, the court

cannot conclude whether its response was reasonable under the

circumstances.      As such, plaintiffs have pleaded sufficient facts

plausibly showing that the District was deliberately indifferent to

the alleged discrimination.          As a result, plaintiffs have pleaded

a   plausible    claim    under    Title    VI,   the   MHRA,   and     the   Equal


                                       14
Protection Clause.5

IV.   Section 1983 and Due Process

      A.     Standard

      Section 1983 permits individuals to sue states or state

officials who act “under color of” state law for the “deprivation

of any rights, privileges, or immunities secured by” federal law.

42 U.S.C. § 1983.       “When a plaintiff is seeking to impose section

1983 liability on a local government body, the plaintiff must show

that there is an official policy or a widespread custom or practice

of unconstitutional conduct that caused the deprivation of a

constitutional right.” Marksmeier v. Davie, 622 F.3d 896, 902 (8th

Cir. 2010). “Respondeat superior does not apply under section 1983

because municipal liability is limited to conduct for which the

municipality is itself actually responsible.”      McGautha v. Jackson

Cnty., 36 F.3d 53, 56 (8th Cir. 1994).           “When an official’s

discretionary decisions are constrained by policies not of that

official’s making, those policies, rather than the subordinate’s

departures from them, are the act of the municipality.”            Id.

(internal citations omitted).

      The Fourteenth Amendment prohibits a state from “depriv[ing]

any person of life, liberty, or property, without due process of

law.”      U.S. Const. amend. XIV.    Public education is a protected

      5
        The court will exercise supplemental jurisdiction over
plaintiffs’ MHRA claim. 28 U.S.C. § 1367(a).

                                     15
property interest.            See Goss v. Lopez, 419 U.S. 565, 574 (1975).

To state a procedural due-process claim under the Fourteenth

Amendment, plaintiffs must show that “(1) [they have] a life,

liberty, or property interest protected by the Due Process Clause;

(2) [they were] deprived of this protected interest; and (3) the

state did not afford ... adequate procedural rights prior to

depriving         [them]     of   the   property     interest.”6        Stevenson   v.

Blytheville Sch. Dist. #5, 800 F.3d 955, 965–66 (8th Cir. 2015).

       B.         Merits

       As to the § 1983 claim, plaintiffs do not allege that either

the science teacher’s or the assistant principal’s conduct followed

any official District custom or policy.                  The complaint does not

show       that    the     behavioral   reflection     form    caused    the   alleged

discrimination or that it is disproportionately meted or used with

respect to African-American students.                  Although plaintiffs have

plausibly alleged discrimination, that discrimination was attendant

to the science teacher’s and the assistant principal’s conduct.

       As to the Due Process Clause claim, plaintiffs have not shown

that they were denied adequate procedural rights.                       The complaint

fails to allege that the District deprived plaintiffs of a public

education.         The District did not expel or suspend T.S.V. from Expo

or   hinder        her     continued    enrollment    there.       Rather,     Verrett


       6
         Plaintiffs are not alleging a substantive due process
violation. See Compl. ¶ 57.

                                            16
voluntarily withdrew her from the school.   Moreover, the complaint

does not allege that the District failed to afford plaintiffs

adequate procedural protections before depriving T.S.V. of her

protected right to education.    Plaintiffs have not alleged, for

example, that T.S.V. was entitled to process before the science

teacher made his remarks on the achievement gap.      As a result,

plaintiffs § 1983 and Due Process Clause claims must be dismissed.

V.   Standing

     The District argues that Verrett lacks standing to assert

individual claims.   The court agrees.

     A plaintiff in federal court “must have suffered an injury in

fact” to a “legally protected interest” that is “concrete and

particularized” and “actual or imminent” rather than “conjectural

or hypothetical.”    Lujan v. Defenders of Wildlife, 504 U.S. 555,

560 (1992).   Standing is a jurisdictional prerequisite.   Bernbeck

v. Gale, 829 F.3d 643, 646 (8th Cir. 2016).

     Courts have routinely denied standing under the theories of

relief raised here based solely on parental status.    See Webb v.

Susquehanna Tp. Sch. Dist., 93 F. Supp. 3d 343, 349 (M.D. Pa. 2015)

(dismissed parent as named plaintiff for lack of standing under

Title VI and § 1983); Karlen ex rel. J.K. v. Westport Bd. of Educ.,

638 F. Supp. 2d 293, 301–02 (D. Conn. 2009) (Title VI); Jackson v.

Katy Indep. Sch. Dist., 951 F. Supp. 1293, 1298 (S.D. Tex. 1996)



                                 17
(Title VI);      Doe v. Woodridge Elementary Sch. Dist. No. 68 Bd. of

Educ., No. 04 C 8250, 2005 WL 910732, *2 (N.D. Ill. Apr. 3, 2005)

(Title VI).

     Plaintiffs’ reliance on Walker v. Ford Motor Company, 684 F.2d

1355, 1358-59 (11th Cir. 1982) is misplaced.              In Walker, the

plaintiff was personally forced out of an employment training

program,   and    consequently,   personally   suffered    a   loss   of   a

constitutionally protected property interest.      Id. at 1359.       Here,

Verrett was not a student at Expo, nor is he presently entitled to

a constitutionally protected right to education.

     Plaintiffs also argue that Verrett will suffer “from the

long-term adverse effects of discrimination on T.S.V. and her

academic and career trajectory,” but admits that this loss by its

“very nature [is] speculative ....”     ECF No. 11 at 24.      Plaintiffs

argue that the Supreme Court has “been relatively forgiving in this

regard,” but the court finds no support for a relaxed standing

requirement.     As a result, Verrett lacks standing and is dismissed

as an individual plaintiff.       This case will proceed on T.S.V.’s

behalf to the extent plaintiffs have raised plausible claims.



                               CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.    Defendant’s motion to dismiss [ECF No. 8] is granted in


                                   18
part;

        2.   Plaintiff Dennis A. Verrett is individually dismissed;

        3.   The case may proceed on T.S.V.’s behalf with respect to

the claims brought under Title VI, the MHRA, and the Fourteenth

Amendment Equal Protection Clause; and

        4.   All other claims are dismissed with prejudice.

Dated: July 3, 2019                     s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                   19
